June 18, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                           ROBERT PRIMO, Appellant

NO. 14-13-00794-CV                           V.

                       SCOTT ROTHENBERG, Appellee
                     ________________________________

       We order that the court’s former judgment of April 28, 2015, be vacated, set
aside, and annulled. We further order this court’s memorandum opinion of April
28, 2015, withdrawn.

       This cause, an appeal from the judgment in favor of appellee, Scott
Rothenberg, signed June 10, 2013, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore AFFIRM
the trial court’s judgment in part with respect to the trial court’s grant of a no-
evidence summary judgment. We REVERSE the trial court’s judgment in part
with respect to the trial court’s imposition of death penalty sanctions. We
REMAND the cause for further proceedings not inconsistent with this court’s
opinion.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.